DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-8 is/are pending in the application and have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The Applicant's claim for the benefit of an earlier filing date of PCT/JP2019/003577 (filed on 2/1/2019) and foreign application JP2018-090748 (filed on 5/9/2018) is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities: “The registration system according to claim 1, wherein, wherein the processor is further configured to execute the one or more instructions to output an instruction for changing a position of the product, when the mark is partly cut off in the image”, the claim is grammatically incorrect - the Examiner recommends deleting the duplicated word “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-8 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-8 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, claim 1 recites, " A registration system, comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire an image including a product from a imaging unit; and output, when at least a part of a mark including discount information related to the product is included in the image, but the discount information cannot be acquired by an image analysis, guidance information for acquiring the discount information. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. Claim(s) 7-8 are similar to claim 1 except for reciting: A registration method executed by a computer (claim 7) and A non-transitory storage medium storing a program causing a computer (claim 8), therefore claims 7-8 are analyzed similarly as claim 1. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and advertising/marketing or sales activities. It appears that the claims are directed to instructing a user in how to identify a discount and perform the sale of a product and as such the claims are directed to an abstract idea.
Dependent claims 2-6 are also considered as encompassed by the abstract idea by indicating the type of information (claim 2), identifying product and discount information (claim 3), acquiring discount information and processing a sale (claim 4), outputting information to the user (claim 5,6).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of A registration system, comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire an image including a product from a imaging unit (claim 1, 7-8), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. The Examiner understands the “imaging unit” can be a generic camera which does not provide an inventive concept nor does it integrate the judicial exception into a practical application. 
	Therefore, the limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2012/0000980 A1), hereinafter “Suzuki”.

	[Claim 1] Suzuki discloses, A registration system (0023-0025, 0027 POS terminal and checkout lane system), comprising: 
	at least one memory configured to store one or more instructions (0025, ROM/RAM memory, see also 0026-0027); 
	and at least one processor configured to execute the one or more instructions to (0025, central processing unit, CPU, see also 0026-0027): 
	acquire an image including a product from a imaging unit (0028, 0037-0039, camera); 
	and output, when at least a part of a mark including discount information related to the product is included in the image, but the discount information cannot be acquired by an image analysis, guidance information for acquiring the discount information (0034-0035, discount label, 0050-0051, 0055-0056, “a message indicating that benefit information cannot be read and inform the operator of omission of reading of the benefit information”).  

	[Claim 2] Suzuki discloses, The registration system according to claim 1, wherein the guidance information includes information indicating that the discount information cannot be acquired (Suzuki at 0055-0056).  

	[Claim 3] Suzuki discloses, The registration system according to claim 1, wherein the processor is further configured to execute the one or more instructions to: recognize at least a part of the mark being included in the image (0047-0049), and acquire the discount information included in the mark (0052-0053), and output the guidance information when it is recognized that at least a part of the mark is included in the image, but the discount information included in the mark cannot be acquired (0055-0056, see also 0062-0064).

	[Claim 4] Suzuki discloses, The registration system according to claim 1, wherein the processor is further configured to execute the one or more instructions to: recognize at least a part of the mark being included in the image (0047-0049), and acquire the discount information included in the mark (0052-0053); recognize a product included in the image; recognize, as a checkout target, the recognized product, and when the discount information is acquired (0041-0043, first reading section reads commodity information, second reading section detects price-cut label), change a price of the product registered as a checkout target, based on the acquired discount information (0054, performs sale registration for the commodity based on the discount data).  

	[Claim 7] Suzuki discloses, A registration method executed by a computer (0023-0025, POS terminal and checkout lane system), the method comprising: 
	acquiring an image including a product from a imaging unit (0028, 0037-0039, camera);
	 and outputting, when at least a part of a mark including discount information related to the product is included in the image, but the discount information cannot be acquired by an image analysis, guidance information for acquiring the discount information (0034-0035, discount label, 0050-0051, 0055-0056, “a message indicating that benefit information cannot be read and inform the operator of omission of reading of the benefit information”).  
	[Claim 8] Suzuki discloses, A non-transitory storage medium storing a program (0023-0027) causing a computer to acquire an image including a product from a imaging unit (0028, 0037-0039, camera);
	 and output, when at least a part of a mark including discount 5PRELIMINARY AMENDMENTAttorney Docket No.: Q259218 Appln. No.: National Stage of PCT/JP2019/003577information related to the product is included in the image, but the discount information cannot be acquired by an image analysis, guidance information for acquiring the discount information (0034-0035, discount label, 0050-0051, 0055-0056, “a message indicating that benefit information cannot be read and inform the operator of omission of reading of the benefit information”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki further in view of Takeno et al (2015/0139493 A1), hereinafter “Takeno”.

	[Claim 5] Suzuki discloses, The registration system according to claim 1, however it appears that Suzuki may not explicitly disclose, wherein the processor is further configured to execute the one or more instructions to output, 4PRELIMINARY AMENDMENTAttorney Docket No.: Q259218 Appln. No.: National Stage of PCT/JP2019/003577when a positional relationship between a human body included in the image and the mark satisfies a predetermined condition, an instruction for changing a position of the human body, Takeno, however teaches a system that includes a scanning device for imaging a commodity and recognizing when a commodity is obscured by an operator’s hand and notifying the operator via displaying a message (see Takeno 0079-0081, see also 0084-0085. The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for recognizing when a commodity is obscured by an operator’s hand and notifying the operator via displaying a message as taught by Takeno with the system and method for imaging a commodity and detecting if a price-cut label cannot be read as disclosed by Suzuki in order to improve the system’s ability to detect the benefit label and apply the discount to the commodity price.

	[Claim 6] Suzuki discloses, The registration system according to claim 1, however it appears that Suzuki may not explicitly disclose, wherein, wherein the processor is further configured to execute the one or more instructions to output an instruction for changing a position of the product, when the mark is partly cut off in the image, Takeno however teaches instructing an operator to reposition or adjust the product when the product is obscured and cannot be identified, see Takeno at 0073-0075 (see also 0080-0081). The Examiner finds instructing a user to reposition/adjust a product when the product is obscured to be applying a known technique to a known device method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or incorporate the technique of instructing a user to reposition/adjust a product when the product is obscured and cannot be identified as taught by Takeno with the system and method for imaging a commodity and detecting if a price-cut label cannot be read as disclosed by Suzuki in order to instruct the user to reposition the product to improve the system’s ability to identify the product and apply the discount. MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622


/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622